United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-50770
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DENNIS KEITH PADGETT,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-02-CR-44-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dennis Keith Padgett appeals his guilty-plea conviction for

attempted manufacture of methamphetamine.     He challenges the

calculation of his offense level.

     The district court did not clearly err in determining the

quantity of methamphetamine attributable to Padgett.      See United

States v. Maseratti, 1 F.3d 330, 340 (5th Cir. 1993).      The amount

was based on information contained in the presentence report and

on the evidence presented to the court at sentencing.      After

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50770
                               -2-

reviewing all of the evidence, the district court conservatively

estimated the amount of methamphetamine at 447 grams.   This

calculation was well within the amounts estimated by both law

enforcement and Padgett’s own testimony.   Accordingly, the

judgment of the district court is AFFIRMED.